SEALE and BEERS, CPAs PCAOB REGISTERED AUDITORS www.sealebeers.com August 4, 2014 Office of the Chief Accountant Securities and Exchange Commission treet, NE Washington, D.C. 20549 Dear Sir/Madam: We have read the statements included under Item 4.01 in the Form 8-K dated July 31, 2014 of Capstone Financial Group, Inc. (the "Company") to be filed with the Securities and Exchange Commission and we agree with such statements insofar as they relate to our resignation. Very truly yours, /s/ Seale and Beers, CPAs Seale and Beers, CPAs Las Vegas, Nevada Seale and Beers, CPAs PCAOB Registered Auditors 50 S. Jones Blvd, Suite 201 - Las Vegas, NV 89107 Phone: (888)727-8251Fax: (888)782-2351
